DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/6/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Prodel (U.S. 4,008,512) [512].
Regarding Claim 1, Reference [512] discloses an elongate fastening band (1) having a longitudinal axis and first and second planar surfaces, the longitudinal axis defining a longitudinal axis of the fastener, the first surface defining a plurality of teeth (teeth) arranged substantially perpendicular to the longitudinal axis, and the second surface providing an engagement surface for the fastener, wherein the elongate fastening band has a first end region, and a locking portion (distal end of 1) which is spaced apart longitudinally from the first end region, the first end region and locking portion defining respective groups of such teeth on the first surfaces thereof; and a buckle (2) fused with the teeth of the first end region of the elongate fastening band, the buckle and elongate fastening band being arrangeable to form a closed fastener configured to compress or clamp at least one article encircled by the elongate fastening band, and the buckle comprising: a body (3, 4) defining an inner chamber, and having first and second end walls to respective opposite ends of the inner chamber and defining first and second passages (underneath 6 and 8 on each end where 1 is inserted) therethrough, which passages are contiguous with the inner chamber and which are adapted for receiving the locking portion of the elongate fastening band therethrough, the body further having upper and lower walls (6,8, and 5) to respective upper and lower sides of the inner chamber, the upper wall defining an access aperture (between 6 and 8) therethrough such that the inner chamber is open to the upper side thereof; and a locking component (10, 11) located through the access aperture into the inner chamber (10, 11 are inbetween 6 and 8 when folded), the locking component having at least one tooth (tooth of 11) for engaging the teeth on the first surface of the locking portion of the fastening band, the locking component being resiliently biased into the inner chamber of the body so as to engage the teeth of the fastening band when the fastener is formed in a closed loop.
Regarding Claim 2, Reference [512] discloses wherein the buckle is fused to the teeth of the first end region of the fastening band in a moulding process (mould).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener, does not depend on its method of production, i.e. fusing or molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 4, Reference [512] discloses wherein the first end region of the fastening band extends into the lower wall of the buckle, and a portion of the first end region of the fastening band at least partially overlaps the inner chamber of the body.
Regarding Claim 5, Reference [512] discloses wherein the second passage overlaps a portion of the first end region of the fastening band.
Regarding Claim 7, Reference [512] discloses wherein the elongate fastening band includes at least one reinforcing element (wider thickness than the distal end, Fig. 5) that extends substantially parallel through the fastening band between the first and second planar surfaces thereof.
Regarding Claim 8, Reference [512] discloses wherein the or each reinforcing element extends longitudinally through the fastening band.
Regarding Claim 9, Reference [512] discloses wherein the band is of a first polymer material (plastic), and the body of the buckle is of a second polymer material (plastic).
The Examiner notes that the claim limitations, as currently recited, are broad and can be met by two materials of plastic.  The claim does not require that the two materials are of different material.
Regarding Claim 10, Reference [512] discloses wherein the fastening band and body of the buckle are of the same polymer material (plastic).
Claims 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Coles et al. (U.S. 7,882,598 B2) [598].
Regarding Claim 1, Reference [598] discloses an elongate fastening band (10) having a longitudinal axis and first and second planar surfaces, the longitudinal axis defining a longitudinal axis of the fastener, the first surface defining a plurality of teeth (18) arranged substantially perpendicular to the longitudinal axis, and the second surface providing an engagement surface for the fastener, wherein the elongate fastening band has a first end region, and a locking portion (first end of band) which is spaced apart longitudinally from the first end region, the first end region and locking portion defining respective groups of such teeth on the first surfaces thereof; and a buckle fused with the teeth of the first end region of the elongate fastening band, the buckle and elongate fastening band being arrangeable to form a closed fastener configured to compress or clamp at least one article encircled by the elongate fastening band, and the buckle comprising: a body (12) defining an inner chamber, and having first and second end walls to respective opposite ends of the inner chamber and defining first and second passages (20, 22) therethrough, which passages are contiguous with the inner chamber and which are adapted for receiving the locking portion of the elongate fastening band therethrough, the body further having upper and lower walls (upper and lower walls of head) to respective upper and lower sides of the inner chamber, the upper wall defining an access aperture (34) therethrough such that the inner chamber is open to the upper side thereof; and a locking component (50, 24) located through the access aperture into the inner chamber, the locking component having at least one tooth for engaging the teeth on the first surface of the locking portion of the fastening band, the locking component being resiliently biased into the inner chamber of the body so as to engage the teeth of the fastening band when the fastener is formed in a closed loop.
Regarding Claim 2, Reference [598] discloses wherein the buckle is fused to the teeth of the first end region of the fastening band in a moulding process.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a tie member, does not depend on its method of production, i.e. fusing and molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 4, Reference [598] discloses wherein the first end region of the fastening band extends into the lower wall of the buckle, and a portion of the first end region of the fastening band at least partially overlaps the inner chamber of the body.
Regarding Claim 5, Reference [598] discloses wherein the second passage overlaps a portion of the first end region of the fastening band.
Regarding Claim 9, Reference [598] discloses wherein the band is of a first polymer material (nylon), and the body of the buckle is of a second polymer material (nylon).
The Examiner notes that Ref. [598] discloses the band and head may be made of a variety of different materials.  The Examiner notes that the claim limitations, as currently recited, are broad and can be met by two materials of nylon.  The claim does not require that the two materials are of different material.
Regarding Claim 10, Reference [598] discloses wherein the fastening band and body of the buckle are of the same polymer material (nylon).
Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated over Dinh et al. (U.S. 10,683,150 B2) [150].
Regarding Claim 25, Reference [150] discloses a fastener having an elongate fibre-reinforced (glass fiber reinforced nylon 6,6) fastening band and a buckle for engagement with the band to form a closed loop fastener, the buckle being overmoulded (over-molding) on a first end region of the fibre-reinforced fastening band, the buckle being made from a first polymer material and the band being made from a second polymer material.
The Examiner notes that the claim limitations, as currently recited, are broad and can be met by two materials of nylon.  The claim does not require that the two materials are of different material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Prodel (U.S. 4,008,512) [512] in view of Dinh et al. (U.S. 10,683,150 B2) [150].
Regarding Claim 3, Reference [512] discloses the claimed invention, but does not explicitly disclose overmoulding.
Nevertheless, Reference [150] teaches overmolding.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the band clamp of Reference [512] with the materials and processes of overmolding of a cable tie as taught by Reference [150] in order to join two materials and to increase hardness.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a tie member, does not depend on its method of production, i.e. overmolding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 6, the previously made combination of Reference [512] / [150] and reasoning discloses wherein the body and the locking component are separate to one another and are of different materials, and wherein the locking component is releasably connected to the body.
Regarding Claim 25, the previously made combination of Reference [512] / [150] and reasoning discloses a fastener having an elongate fibre-reinforced (glass fiber reinforced nylon 6,6) fastening band and a buckle for engagement with the band to form a closed loop fastener, the buckle being overmoulded on a first end region of the fibre-reinforced fastening band, the buckle being made from a first polymer material and the band being made from a second polymer material.
The Examiner notes that the claim limitations, as currently recited, are broad and can be met by two materials of nylon.  The claim does not require that the two materials are of different material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W SAN/Primary Examiner, Art Unit 3677